Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on July 22, 2021.  Claims 1-20 are pending and will be considered for examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0287125 A1 (“Kumar”) in view of US 2011/0004509 A1 (“Wu”).
	Claim 1: Kumar teaches a method comprising:
receiving, from a client device (Fig. 1, “104(1)”; paragraph [0033], lines 1-3), a first set of listing data for generating a listing of an item (paragraph [0090], lines 1-21) for sale on an online marketplace (paragraph [0154], lines 1-5);
generating an input based on the first set of listing data (paragraph [0090], lines 11-13);
providing the input to a price determination module (Fig. 2, “132”; paragraph [0045], lines 9-16) based on historical listing data associated with previous listing posted to the online marketplace (paragraphs [0027]; [0028], lines 1-14; [0097], lines 10-18), the price determination module outputting a first likelihood value based on the input, the first likelihood value indicating a likelihood that the listing will result in a sale within a given time period (paragraphs [0094], [0102], lines 1-35, and [0110], lines 9-11); and
Fig. 7; paragraphs [0105] and [0131]).
Kumar does not teach a machine learning module that is trained on historical listing data.  However, Kumar does teach an analysis module (Fig. 2, “218”) that uses a trained statistical model (paragraphs [0064]; [0066], lines 13-16).  On the other hand, Wu teaches a system and method for predicting the sales of item listings using a machine learning module that is trained on historical transaction data (paragraph [0034] and [0058]).    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the machine learning module of Wu into the invention of Kumar.  One of ordinary skill in the art would have been motivated to do so in order to enhance the capabilities of the analysis and price determination modules of Kumar by using a machine learning module, as taught by Wu.
Claim 2: Kumar teaches the limitations of claim 1 as note above.  Kumar also teaches after causing presentation of the graphical indicator, receiving, from the client device, a second set of listing data for generating the listing; determining, based on the first set of listing data and the second set of listing data, an updated likelihood value indicating the likelihood that the listing will result in a sale within a given time period; and updating presentation of the graphical indicator on the display of the client device to representing the updated paragraphs [0029] and [0030], lines 1-4 teach updating the pricing information based on information received from the merchant; Fig. 7 shows the merchant is able to get an updated price recommendation (“734”) and projected weekly sales volume (“742”) based on modifications).
Claim 3: Kumar teaches the limitations of claim 1 as note above.  Kumar also teaches wherein the graphical indicator is a graphical representation of a dial indicator (paragraph [0025], lines 19-24; paragraph [0131], lines 1-6).  Regarding the limitation that the dial indicator includes a hand positioned within the dial indicator to represent the first likelihood value, it is noted that this limitation is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of the claimed invention would be the same regardless of how the information was displayed.  The difference between the Applicant’s display and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claim 4: Kumar teaches the limitations of claim 1 as note above.  Kumar also teaches wherein the graphical indicator is a graphical representation that includes a slider or a dial indicator (paragraph [0025], lines 19-24; paragraph [0131], lines 1-6).  Regarding the limitation that the dial indicator is a two-dimensional chart, the two-dimensional chart including a first axis representing In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.

	Claim 5: Kumar teaches the limitations of claim 1 as note above.  Kumar also teaches determining, based on the first set of listing data, a recommended modification to be performed to the listing of the item for sale; determining an expected change to the first likelihood value resulting from performance of the recommended modification; and causing presentation of a notification on the display of the client device, the notification identifying the recommended modification and the expected change to the first likelihood value resulting from performance of the recommended modification (paragraph [0019] teaches recommending a price increase of 10% for an item).
Claim 6: Kumar teaches the limitations of claim 1 as note above.  Kumar also teaches that the first set of listing data including values for at least two listing data fields (Fig. 7, “748”, “750”, “752”, and “754” show fields for entering item data).
Claim 7: Kumar teaches the limitations of claim 1 as note above.  Kumar also teaches the at least two listing data fields includes images of the item listed for sale (Fig. 7, “710”).
Claim 8: Kumar teaches a system comprising:
one or more computer processors: and
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors (Fig. 1, “100” teaches a computer network system comprising a server, buyer device, and merchant devices), cause the system to perform operations comprising:
receiving, from a client device (Fig. 1, “104(1)”; paragraph [0033], lines 1-3), a first set of listing data for generating a listing of an item (paragraph [0090], lines 1-21) for sale on an online marketplace (paragraph [0154], lines 1-5);
determining, based on the first set of listing data, a first likelihood value indicating a likelihood that the listing will result in a sale within a given time period (paragraphs [0094], [0102], lines 1-35, and [0110], lines 9-11) ; and
causing presentation of a graphical indicator on a display of the client device, the graphical indicator representing the first likelihood value (Fig. 7; paragraphs [0105] and [0131]).
Claim 9: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 10: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 11: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 12: This claim is rejected under the same rationale as set forth above in claim 5.
Claim 13: This claim is rejected under the same rationale as set forth above in claim 6.
Claim 14: This claim is rejected under the same rationale as set forth above in claim 7.
	Claim 15: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 16: This claim is rejected under the same rationale as set forth above in claim 2.
Claim 17: This claim is rejected under the same rationale as set forth above in claim 3.
Claim 18: This claim is rejected under the same rationale as set forth above in claim 4.
Claim 19: This claim is rejected under the same rationale as set forth above in claim 5.
Claim 20: This claim is rejected under the same rationale as set forth above in claim 6.

Response to Arguments
Applicant’s amendments and arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered and are persuasive.  The rejection of the claims under 35 U.S.C. 101 is withdrawn. 
Applicant’s amendments and arguments, with respect to the rejection of the claims under 35 U.S.C. 102, have been considered but are moot because the new ground(s) of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625